Citation Nr: 0310884	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to Agent Orange exposure.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bronchial 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 decision by the Boston, Massachusetts, 
Regional Office (RO).

The veteran testified at a November 2002 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

The Court of Appeals for Veterans Claims has held that the 
notice required by VCAA must be very specific.  That is, in 
addition to advising the claimant of the specific evidence 
needed to substantiate the claim, the notice must also advise 
the claimant, in detail, of which evidence VA will attempt to 
obtain and which evidence the claimant must provide.  
Quartuccio v. Principi, 16 Vet. pp. 183, 187 (2002).  The 
veteran in this case has not been provided the requisite 
notice, and this remand will afford the RO the opportunity to 
rectify that error.

In addition, the claim file suggests evidentiary development 
that must be pursued.

Service connection for prostate cancer is warranted if the 
veteran served in Vietnam after January 9, 1962.  38 C.F.R. 
§ 3.307(a)(6)(i).  Moreover, proof that he served in Vietnam 
would also help to substantiate his claim for service 
connection for PTSD.  In this regard, the Board notes that 
examiners have diagnosed PTSD based largely on stressors that 
the veteran claims occurred during service in Vietnam, but 
the evidence of record does not show that he served there.  
In fact, his service personnel records show that his only 
foreign service was in Korea from June 14, 1962, to July 25, 
1963, so it is necessary to try to otherwise establish his 
Vietnam service.

The Board recognizes the inherent complexity of this task in 
view of the conflicting statements made by the veteran.  For 
example, at an August 2000 psychiatric examination conducted 
for VA, the veteran reported that he entered service in 
December 1960, that he was assigned to Vietnam for 60-90 days 
at a time while stationed in Korea, and that these temporary 
assignments began in 1961.  In contrast, his service 
personnel records show that he entered service in January 
1962 and was not assigned to Korea until June 1962.  In 
addition, at the November 2002 hearing, he testified that it 
was during the latter part of 1963 and the early part of 
1964, while he was permanently assigned to the 84th Engineer 
Battalion at Fort Ord, California, that he had temporary 
assignments in Vietnam.  In a statement he submitted in July 
2000, he said he had temporary assignments to Vietnam from 
both Korea and Fort Ord.  So, the veteran has given 
conflicting reports about the dates of his claimed Vietnam 
service, and the units to which he was permanently assigned 
when he performed it, and the reports he has given also 
conflict with his service personnel records.

Further, the veteran testified that he was not issued orders 
for such temporary assignments to Vietnam, but rather would 
merely get a telephone call and, five minutes later, board an 
airplane for Vietnam.  Such situation, as recounted by the 
veteran, does not appear to be plausible, given the nature of 
military procedures, but he should be given the opportunity 
to substantiate his assertions.  The veteran's testimony 
notwithstanding, he submitted, at the hearing, a copy of a 
scrap of a unit order and the copy bore his signature and the 
annotation, "One of the TDY Special Orders."  Thus, his 
hearing testimony, that he was never issued such orders, 
conflicted with evidence he purported to submit at the 
hearing.  However, close examination of the document he 
submitted shows that it is merely an order that assigned his 
military occupational specialties, and it is not an order for 
temporary duty.

If the veteran was not present for duty with his assigned 
unit, whether his absence was due to unit orders or 
otherwise, his absence, and the reason therefor, would have 
been recorded in unit morning reports.  In addition, since it 
is unlikely that a lone Private First Class or Specialist 
Fourth Class would be detached for missions such those the 
veteran claimed, i.e., to build firebases, airstrips, roads, 
and bridges, morning reports certainly will show the 
detachment of an entire team complete with commissioned and 
noncommissioned officers.  Such morning reports should not be 
difficult to find.  Accordingly, the veteran must identify 
the unit or units to which he was permanently assigned and 
from which he was sent for temporary duty in Vietnam, and he 
must also identify the dates, within 90 days, of such 
temporary duty.  Thereafter, the National Personnel Records 
Center (NPRC) can search morning reports of the units to 
which the veteran was assigned for the period during which he 
claims to have been absent therefrom for evidence of 
temporary duty in Vietnam.

In addition, at the August 2000 psychiatric examination 
conducted for VA, the veteran reported that his brother, 
P[....], was killed in Vietnam on Christmas Day of 1964, though 
he was not certain of the year.  Since the examiner may have 
relied to some extent on that report, the veteran must verify 
the date of his brother's death as well as his first and last 
name, with credible documentary evidence, as the Board has 
been unable to corroborate the death of a veteran with the 
veteran's last name under the circumstances he described.  
That examiner also said that the veteran reported that he had 
a 10 percent rating for scars "sustained while in contact."  
The veteran must clarify that report as it suggests that he 
claimed that the scar for the sebaceous cyst, which is the 
disorder that is service connected, resulted from combat with 
the enemy, a claim not supported by his service medical or 
personnel records.

During the November 2002 hearing, the veteran testified that 
while he was in Korea in (he thought) 1964, an American 
patrol was attacked by a Chinese patrol and several Americans 
were killed with axes.  He said he "saw the bodies all 
chopped up."  (It is a matter of public record that a 
similar incident occurred on August 18, 1976 when a United 
Nations Command (UNC) work force accompanied by UNC security 
forces (including American soldiers) was attacked by members 
of the North Korean Army, some wielding axes.)  In order to 
ascertain whether such an incident occurred during the period 
when the veteran was stationed in Korea and, if so, whether 
he witnessed it, he should be requested to provide as 
specific information as possible as to the location, date, 
time and other relevant facts, including the names of any 
victims, so that such claimed stressor can be verified.

Finally, the veteran underwent psychological testing in 
November 2002, the results of which are not included in the 
file, and they must be obtained.

With regard to the claim for service connection for bronchial 
pneumonia, the veteran reported that he was examined for a 
pulmonary disorder, soon after his separation from service, 
at the VA hospital at Jamaica Plain.  Those records should be 
obtained, even though he said he was then examined for 
tuberculosis and did not have it, because his wife, in a 
November 2002 statement, said that the examination revealed 
some pulmonary disorder.  In addition, the veteran is advised 
that there is a dearth of evidence in this record that he 
currently has bronchial pneumonia, so he must identify all 
health care providers who have treated him for it since his 
claim was filed in September 2000, and records of that 
treatment must be obtained as well.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must advise the veteran of the 
provisions of VCAA, of the specific 
evidence needed to substantiate his 
claims, of the evidence the RO will 
attempt to obtain, and of the specific 
evidence the veteran must provide.

2.  The RO must ask the veteran to 
provide, in writing, the following 
information:

	a.  The units to which he was 
permanently assigned and from which he 
was detached for temporary duty in 
Vietnam, and the dates, within 90 days, 
of such assignments.

	b.  The full name, and date of death 
in Vietnam, of his brother and supporting 
documentary evidence.

	c.  Clarification of the August 2000 
psychiatric examination report wherein he 
was recorded as claiming that he had a 10 
percent evaluation for scars "sustained 
while in contact."  If the veteran is 
contending that he engaged in combat with 
the enemy, he should be asked to provide 
specific identifying information 
pertaining to the time, place and 
circumstances of the injury, so that 
"combat" service can be verified.  

	d.  Specific information should be 
provided in support of his claim that he 
"saw the bodies all chopped up" after 
an American patrol was attacked in the 
Korea, to include the dates, locations, 
names of victims, or any other 
information he may have that can be used 
to corroborate its occurrence.  If the 
veteran submits such information, the RO 
must undertake corroboration of the 
event, to the extent possible.

3.  Upon receipt of the veteran's 
response to the above query, the RO must 
ask NPRC to search morning reports of the 
units the veteran identifies, for the 
dates he identifies, for evidence of his 
temporary duty assignments.  Copies of 
relevant morning reports should be 
obtained and associated with the file.

4.  The RO must obtain results of VA 
psychological testing conducted in 
November 2002, and associate same with 
the file.

5.  The RO must obtain the veteran's 1965 
treatment records from the VA hospital in 
Jamaica Plain, and associate same with 
the file.

6.  In the event the veteran has received 
any treatment, hospitalization, or 
evaluation for any of the claimed 
disorders currently at issue, he should 
provide identifying information and 
complete the necessary releases, so that 
such records can be obtained.  

7.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and, 
if the benefits sought on appeal remain 
denied, issue a Supplemental Statement of 
the Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2002).  The SSOC must 
set out all of the applicable law 
including VCAA.


The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes), and the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


